Title: From John Adams to Et al., 4 January 1799
From: Adams, John
To: Sproat, Ebenezer



To the Militia of the County of Washington in the Territory of the United States, North West of the River OhioPhiladelphia Jany. 4. 1799


I have this day, received and read with much Pleasure your unanimous Address, subscribed in your behalf by Colonel Sprout Sproat, your commanding officer at a Regimental Parade at in Marietta on the twelfth of November 1798.
The Coercion of Terrorism, cannot be practiced in America, so easily as in Europe where the fateIssue of a Battle determines the Fate of a Nation and the Capture of a City involves the Submission a whole Country. Panicks cannot Spread from the Missisippi to St. Croix. They loose all their force before they roll through half a State. Mountains Rivers and Wildernesses without number, guarded by Inhabitants who have the Spirit of Men & the Arms of Soldiers, intervene to obstruct the Progress of an Army. Even the illusory Magic of bad Principles cannot easily penetrate through these Recesses.
If the warning Voice of Venice, Geneva And Switzerland, and of the Batavian, Legurian and Cisalpine Republicks had not been heard by Americans, they must have been destitute of all Understanding, as well as all Regard to their own Honor and Safety. Your Indignation at all usurped Interference becomes you.
The Confidence you express in my Administration is highly pleasing and your kind Wishes for my health are highly pleasing and deserve my best Thanks
John Adams